Exhibit 10.3

FIRST AMENDMENT TO
MASTER LOAN AND SECURITY AGREEMENT

             THIS FIRST AMENDMENT TO MASTER LOAN AND SECURITY AGREEMENT (the
“Amendment”), dated as of May 15, 2001, by and between Eligix, Inc. (the
“Borrower” or “Eligix”), a Delaware corporation, having its principal place of
business and chief executive office at 200 Boston Avenue, Medford,
Massachusetts, 02139, and TRANSAMERICA BUSINESS CREDIT CORPORATION (the
“Lender”), a Delaware corporation, having its principal office at Riverway II,
West Office Tower, 9399 West Higgins Road, Rosemont, Illinois, 60018.

W I T N E S S E T H:

             WHEREAS, the Borrower and the Lender are parties to the Master Loan
and Security Agreement, dated as of July 28, 1999 (as amended, the “Loan
Agreement”; capitalized terms used herein shall have the meanings assigned to
such terms in the Loan Agreement unless otherwise defined herein);

             WHEREAS, Eligix and BioTransplant, Inc., a Delaware corporation
(“BioTransplant”), have agreed to merge; and

             WHEREAS, the parties hereto desire to amend the Loan Agreement in
the manner set forth herein.

             NOW, THEREFORE, in consideration of the foregoing and for other
good and valuable consideration, the Borrower and Lender hereby agree as
follows:

             1.          Amendment to Loan Agreement.  Effective as of the date
this Amendment is fully executed by the Lender and Borrower hereof, and subject
to the satisfaction by the Borrower of conditions as determined by Lender, the
Loan Agreement is hereby amended to add BioTransplant as a joint and several
borrower and party to the Loan Agreement (hereafter, Eligix, and BioTransplant
shall collectively be referred to as “Borrower”).

             2.          Representations and Warranties of Eligix.

                           (a)         Sine July 28, 1999, there has occurred no
development, event or change that has had or could reasonably be expected to
have a Material Adverse Effect.

                           (b)        No Default or Event of Default has
occurred and is continuing.

                           (c)         The representations and warranties of
Eligix contained in Section 4 of the Loan Agreement are true and correct in all
material respects on the date hereof as though made on and as of the date
hereof, except to the extent that such representation and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties were true and correct on and as of such earlier date).

                           (d)        This Amendment constitutes the legal,
valid and binding obligation of Eligix, enforceable against Eligix in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency and other laws affecting creditors’ rights generally and by general
principles of equity.

             3.          Representations and Warranties of BioTransplant.  This
Amendment constitutes the legal, valid and binding obligation of BioTransplant,
enforceable against BioTransplant in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency and other laws affecting
creditors’ rights generally and by general principles of equity.

             4.          Conditions to Amendment.  The obligation of the Lender
to consummate this Amendment is subject to the Lenders’ receipt of the
following, in form and substance satisfactory to the Lender and its counsel:

             (i)          a certificate of the Secretary or an Assistant
Secretary of BioTransplant (“Secretary’s Certificate”) certifying:

(a)         that attached to the Secretary’s Certificate is a true, complete,
and accurate copy of the resolutions of the Board of Directors of BioTransplant
(or a unanimous consent of directors in lieu thereof) authorizing the execution,
delivery, and performance of the Loan Agreement, the other Loan Documents, and
the transactions contemplated hereby and thereby, and that such resolutions have
not been amended or modified since the date of such certification and are in
full force and effect;

(b)        the incumbency, names, and true signatures of the officers of
BioTransplant authorized to sign the Loan Documents to which it is a party; and

(c)         that attached to the Secretary’s Certificate is a true and correct
copy of the Articles or Certificate of Incorporation of the Company, as amended,
which Articles or Certificate of Incorporation have not been further modified,
repealed or rescinded and are in full force and effect;

             (ii)         such other agreements and instruments as the Lender
deems necessary in its reasonable discretion in connection with the transactions
contemplated hereby.

             5.          Miscellaneous.

                           (a)         Except as expressly amended herein, all
of the terms and provisions of the Loan Agreement and the other Loan Documents
are ratified and confirmed in all respects and shall remain in full force and
effect.

                           (b)        Upon the effectiveness of this Amendment,
all references in the Loan Documents to the Loan Agreement shall mean the Loan
Agreement as amended by this Amendment and all references in the Loan Agreement
to the “this Agreement”, “hereof”, “herein”, or similar terms, shall mean and
refer to the Loan Agreement as amended by this Amendment.

                           (c)         The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein, operate as an
amendment to or waiver of any right, power or remedy of the Lender under any of
the Loan Documents, or constitute an amendment or waiver of any provision of any
of the Loan Documents.

                           (d)        This Amendment may be executed by the
parties hereto individually or in combination, in one or more counterparts, each
of which shall be an original and all of which shall constitute one and the same
agreement.  This Amendment may be executed and delivered by telecopier with the
same force and effect as if the same were a fully executed and delivered
original manual counterpart.

                           (e)         This Amendment shall constitute a Loan
Document.

             6.          GOVERNING LAW.  THE VALIDITY, INTERPRETATION AND
ENFORCEMENT OF THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
ILLINOIS WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAW PRINCIPLES THEREOF.

Signature page to follow.

Signature page to Amendment.

             IN WITNESS WHEREOF, the parties hereto have caused this Amendment
to be duly executed and delivered by their respective duly authorized officers
as of the date first above written.

  BORROWER       ELIGIX, INC.       By: /s/ James R. Fitzgerald    

--------------------------------------------------------------------------------

    Name:  James R. Fitzgerald     Title:  Senior Vice President   Hereunto Duly
Authorized         BORROWER       BIOTRANSPLANT INCORPORATED       By: /s/
Richard V. Capasso    

--------------------------------------------------------------------------------

    Name:  Richard V. Capasso     Title:  Vice President Finance   Hereunto Duly
Authorized         LENDER       TRANSAMERICA BUSINESS CREDIT CORPORATION      
By: /s/ Allen M. Sailer    

--------------------------------------------------------------------------------

    Name:  Allen M. Sailer     Title:  Vice President   Hereunto Duly Authorized

 